Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark Levine on  03/08/2021.
In the CLAIMS:
In claim 9, delete “or vibrational actuator” in line 14 of the claim. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: It is deemed novel and unobvious over the prior art to provide an active textile system comprising a textile structure with a first filament having a first texture with a first coefficient of friction and a second textile filament having a second coefficient of friction different than the first coefficient of friction with the textile structure having an outer contact surface at the interface with the user or object wherein the first and second textile filaments are interlaced in a tension knit pattern that positions the first textile filament outboard from the second textile filament to define the outer contact surface and an actuating element including a boundary actuator attached to the textile structure and configured to selectively transition the textile structure between first and second states with the first state including the first textile element the first filament dining an outer contact surface of the textile structure and the second state including the second textile filament defining the outer contact surface and the boundary control actuator repositioning the first textile filament to thereby define the outer contact surface of the textile structure and the boundary control actuator including a support frame and an electrically controlled actuator and the support frame being . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Shawn Mckinnon/Examiner, Art Unit 1789